OPINION
By THE COURT.
Submitted on motion of the defendants-appellees seeking an order dismissing the appeal for the reason that the appellant has failed to file its brief in accordance with Rule VII of this Court. The rule with reference to the time of filing briefs has application to law appeals only and since the appeal is noted as being on law and fact, the motion will be overruled. However, since the record reveals that the action is one for damages, it is appealable on questions of law only. The Court, on its own motion, will dismiss the law and fact appeal and order the same retained for determination on questions of law only. See §§12223-22 and 11564 GC. The appellant will be granted leave to perfect said appeal in accordance with Supplement to Rule VII. Since the law appeal will date from the judgment entry the bill of exceptions, assignment of errors and brief should be refiled in order to comply with the Rule.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.